*559Order, Supreme Court, New York County (Carol R. Edmead, J.), entered July 7, 2009, which, inter alia, granted defendant’s motion to dismiss the complaint pursuant to CPLR 3211 for failure to state a cause of action, unanimously affirmed, without costs.
Defendant’s alleged continuous failure to check the legal employment status of applicants as required by the U.S. Immigration Reform and Control Act of 1986 as amended in 2006 did not create a substantial and specific danger to the public health or safety within the meaning of Labor Law § 740. Accordingly, the court properly dismissed plaintiffs action alleging retaliatory discharge in violation of Labor Law § 740 (see Cotrone v Consolidated Edison Co. of N.Y., Inc., 50 AD3d 354 [2008]; Peace v KRNH, Inc., 12 AD3d 914 [2004], lv denied 4 NY3d 705 [2005]).
We reject the parties’ remaining contentions. Concur—Tom, J.P., Sweeny, Acosta, Renwick and Manzanet-Daniels, JJ. [Prior Case History: 24 Misc 3d 1222(A), 2009 NY Slip Op 51548(U).]